Case 3:17-cv-00079-H-LL Document 223-1 Filed 03/04/20 PageID.7172 Page 1 of 2




  1   PANAKOS LAW, APC
      Aaron D. Sadock (SBN 282131)
  2   555 West Beech Street, Ste. 500
      San Diego, California 92101
  3   Telephone: (619) 800-0529
      Facsimile: (866) 365-4856
  4   Email: asadock@panakoslaw.com
  5   RICHARD E. NAWRACAJ
      Law Offices of Richard E. Nawracaj
  6   155 N. Wacker Drive, Suite 4250
      Chicago, Illinois 60606
  7   Email: rich.nawracaj@nawracaj-law.com
  8   Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC
  9
 10                       UNITED STATES DISTRICT COURT
 11                    SOUTHERN DISTRICT OF CALIFORNIA
 12
      ENSOURCE INVESTMENTS LLC, a             Case No.: 3:17-CV-00079-H-LL
 13   Delaware limited liability company,
 14               Plaintiff,                  NOTICE OF HEARING ON
      v.                                      PLAINTIFF ENSOURCE
 15                                           INVESTMENTS LLC’S
      THOMAS P. TATHAM, an
 16                                           BILL OF COSTS
      individual; MARK A. WILLIS, an
 17   individual; PDP MANAGEMENT              Date: March 24, 2020
      GROUP, LLC, a Texas limited             Time: 11:00 a.m.
 18   liability company; TITLE ROVER,         Courtroom: 15A
 19   LLC, a Texas limited liability
      company; BEYOND REVIEW, LLC,            Magistrate Judge: Hon. Linda Lopez
 20
      a Texas limited liability company;      District Judge: Hon. Marilyn L. Huff
      IMAGE ENGINE, LLC, a Texas              Courtroom: 15A
 21
      limited liability company; WILLIS       Action filed: January 13, 2017
 22
      GROUP, LLC, a Texas limited
 23   liability company; and DOES 1-50,
 24                  Defendants.
 25
 26
 27
 28
            NOTICE OF HEARING ON PLAINTIFF ENSOURCE INVESTMENTS LLC’S
                                   BILL OF COSTS
                                         1
                                                           3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 223-1 Filed 03/04/20 PageID.7173 Page 2 of 2




  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2          NOTICE       IS   HEREBY        GIVEN      that   on    March    24,   2020,   at
  3   11:00a.m. in Courtroom 15-A of the Edward J. Schwartz United States
  4   Courthouse, located at 221 West Broadway, Third Floor, San Diego, California,
  5   Plaintiff ENSOURCE INVESTMENTS LLC (“Ensource”) will, and hereby does,
  6   move the Court for an Order awarding costs in the amount of $8,782.91.
  7          This motion is made pursuant to Local Rule 54.1(a), on the grounds that
  8   Plaintiff, as the prevailing party, is entitled to recover its costs.
  9          This motion is based on this notice, the Bill of Costs, the Memorandum of
 10   Costs, the Declaration of Aaron D. Sadock and exhibit attached thereto, all
 11   pleadings and papers on file in this action, and any other oral or documentary
 12   evidence as may be presented at the time of hearing.
 13
      Dated: March 4, 2020                       PANAKOS LAW, APC
 14
 15                                              By:    /s/ Aaron D. Sadock
                                                        Aaron D. Sadock
 16                                                     Attorney for Plaintiff
                                                        EnSource Investments LLC
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
             NOTICE OF HEARING ON PLAINTIFF ENSOURCE INVESTMENTS LLC’S
                                    BILL OF COSTS
                                          2
                                                            3:17-CV-00079-H-LL
